Citation Nr: 1528018	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  12-27 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.  

2.  Entitlement to service connection for a kidney disorder, including positive micro albumin and microalbuminuria, to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to September 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Although the RO reopened and denied the Veteran's claim of service connection for sleep apnea, the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The issue has been recharacterized to comport with the procedural posture of the claim.  

The reopened issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In a March 2002 rating decision, the RO denied the claim of service connection for sleep apnea because it was not evident during service and there was no evidence of a current disability.  

2.  The evidence received since the March 2002 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of service connection for sleep apnea.  

3.  The Veteran's diagnosed microalbuminuria is related to his service-connected diabetes mellitus and hypertension.  

CONCLUSIONS OF LAW

1.  The March 2002 RO decision, which denied the Veteran's claim of service connection for sleep apnea, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2001).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

3.  The criteria for service connection for a kidney disorder manifested by microalbuminuria secondary to diabetes mellitus and hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence-Sleep Apnea

The Veteran is seeking to reopen his claim of entitlement to service connection for sleep apnea, which was initially denied by a rating decision dated in March 2002 on the basis that there was no evidence of a current disability and no evidence of any such disability in service.  See generally, 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

The Veteran submitted a notice of disagreement with the March 2002 decision, but not as to the denial of the sleep apnea claim.  Additionally, new and material evidence was not received within the time in which to appeal the decision.  See 38 C.F.R. § 3.156(b) (2014).  Thus, the March 2002 decision is final as to the denial of service connection for sleep apnea.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2001).  

The RO received the Veteran's instant request to reopen his claim of service connection for sleep apnea in May 2008.  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014).  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Regulations do not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Rather, the Board must focus on whether the evidence, taken together with evidence of record, could at least trigger the duty to assist by providing a medical opinion.  Id.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the March 2002 rating decision consisted of the Veteran's service treatment records reflecting no complaints, findings, treatment or diagnoses for sleep apnea.  Evidence of record also included VA and private treatment records dated from 1989 to December 2001.  These records also show no complaints, findings, treatment or diagnoses for sleep apnea.  The evidence included a statement from the Veteran that he thought he had sleep apnea because his wife had complained of loud snoring.

The evidence associated with the claims file subsequent to the March 2002 rating decision includes private treatment records dated from May 2007 and private sleep studies conducted in June 2007 that show the Veteran was diagnosed with obstructive sleep apnea.  Subsequent VA and private treatment records show ongoing impressions of obstructive sleep apnea.  

Since the March 2002 rating decision, the Veteran has also submitted copies of medical articles indicating that there may be etiological links between sleep apnea and diabetes mellitus, hypertension and posttraumatic stress disorder (PTSD), all disabilities of which the Veteran has been granted service connection.   

The VA and private treatment records indicating a current sleep apnea diagnosis, as well as the submitted medical texts regarding the possible etiology of sleep apnea are certainly new, in that they were not previously of record.  As noted above, the Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus, 3 Vet. App. at 513.  The VA and private treatment records indicate a current disability, and the medical text evidence suggests that there may be an etiological link between any current sleep apnea and the Veteran's service-connected disabilities.  

Since the lack of evidence of a current disability or evidence etiologically linking any diagnosed sleep apnea to service were the bases for the denial of the claim in the prior decision, this new evidence clearly relates to unestablished facts necessary to substantiate the claim and is material.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  This newly submitted evidence at least triggers the duty to assist by providing evidence etiologically linking his current sleep apnea to service-connected disabilities.  

New and material evidence has been received to reopen the claim for service connection for sleep apnea, and reopening the claim is warranted.  The reopened claim is further addressed in the remand section.

Service Connection-Kidney Disorder

Service connection may be granted for disability due to a disease or injury which was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310 (2014); see also Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  

The Veteran's service treatment records show no relevant complaints, treatment, findings or diagnoses associated with any kidney disorder, including microalbuminuria.  In any case, the theory of direct service connection is not expressly or reasonably raised by the record.  Instead, the Veteran's sole contention is that he has a kidney disorder secondary to his service-connected diabetes mellitus.

After service, a December 2005 VA lab report indicated that the Veteran's micro albumin level was high, but indicated that 2 of 3 tests during a 6-month period should be positive before initiation of therapy.  As early as April 2006, the Veteran's private treating physician noted that, while his kidney parameters were normal, his microalbumin was positive, suggesting diabetic renal involvement.  In subsequent May 2007 and June 2008 private treatment records, it was noted that microalbumin levels indicated diabetic renal involvement.  

A March 2009 VA examiner diagnosed the Veteran with mild microalbuminuria, but did not provide an etiological opinion.  A May 2009 VA examiner indicated that the Veteran's diagnosed microalbuminuria was more likely than not secondary to his diagnosed diabetes mellitus and hypertension as it was a well-known association in the medical literature.  However, a June 2012 VA examiner, while noting the Veteran's stated history that his primary care provider had told him that he had kidney problems after routine testing, found that he did not have a chronic kidney disability because his kidney functions were normal at the time of the examination.  

Although the June 2012 VA examiner found that there was no evidence of a current kidney diagnosis, the earlier private and VA treatment records do show diagnosed diabetic renal involvement and microalbuminuria.  Service connection may be awarded for a disability if the claimant had the disability at the time the claim was filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a diagnosis rendered prior to the claims period may be sufficient to constitute a current disability).  Therefore, the Board finds that, even if the problem may have resolved, the current disability element of the claim has been met.

Moreover, the May 2009 VA examiner opined that the Veteran's microalbuminuria was associated with his diagnosed diabetes mellitus and hypertension, noting that it was well established in medical literature.  The opinion is supported by adequate rationale and based on the professional judgment of the physician and an in-person evaluation of the Veteran.  Furthermore, the Veteran's private treating physician indicated that the problems were diabetic in nature.  Thus, the competent medical evidence of record shows that the Veteran has had a diagnosed kidney disorder manifested by microalbuminuria that is caused by his service-connected diabetes mellitus and hypertension during the pendency of his service connection claim.  

Therefore, particularly when resolving reasonable doubt in the Veteran's favor, service connection for microalbuminuria is warranted on a secondary basis.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102; 3.303, 3.310(a).

ORDER

New and material evidence having been received, the claim of service connection for sleep apnea is reopened, and, to this extent only, the appeal is granted.  

Service connection for a kidney disorder manifested by microalbuminuria, as secondary to service-connected diabetes mellitus, is granted.  


REMAND

On the reopened claim for service connection for sleep apnea, the evidence of record is insufficient to decide the claim.  Further development is required.  

VA is obligated to provide an examination and/or opinion where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs of symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has provided medical text articles that suggest there are etiological links between sleep apnea and diabetes mellitus, hypertension and PTSD.  Although most of the articles indicate that sleep apnea aggravates diabetes mellitus and hypertension, at least one article indicated that sleep apnea and diabetes mellitus might mutually aggravate the other disability.  Other articles indicate that PTSD symptoms could aggravate sleep apnea.  

A June 2012 VA examiner determined that the Veteran's diagnosed obstructive sleep apnea clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner further opined that the diagnosed sleep apnea was not proximately due to or the result of the Veteran's service-connected conditions, noting that it was due to the muscles in the back of the throat relaxing and causing the airway to narrow or close, and not due to diabetes or hypertension.  The examiner further stated that while clinical research does show a link between sleep apnea and diabetes and hypertension, there was no evidence that the Veteran's diabetes or hypertension had been aggravated by his sleep apnea.  

Given there is no evidence of any complaints, findings or diagnosis associated with sleep apnea at any time during the Veteran's service and the VA examiner did not address whether the Veteran's service-connected disabilities, including diabetes mellitus, hypertension and PTSD aggravate his diagnosed sleep apnea, the Board finds that another VA examination to determine the nature and etiology of the Veteran's current sleep apnea is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current nature and etiology of any sleep apnea found to be present, to include whether it is related to service or his service-connected disabilities.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

Based on review of all the evidence of record, the examiner is to provide an opinion regarding whether any diagnosed sleep apnea more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service.

If not, the examiner should render an opinion whether any sleep apnea is more likely, less likely, or at least as likely as not due to or caused by the Veteran's service-connected disabilities of diabetes mellitus, hypertension and PTSD.

Finally, if not, the examiner should render an opinion regarding whether any diagnosed sleep apnea has more likely, less likely, or at least as likely as not been aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected disabilities. 

If aggravated, specify the baseline of the sleep apnea disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

The examiner should also discuss the copies of medical articles the Veteran has submitted regarding possible etiological links between sleep apnea and diabetes mellitus, hypertension and PTSD.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement to service connection must be set forth in detail.  

All opinions must be accompanied by a clear rationale.  

2.  Finally, readjudicate the issue remaining on appeal on the merits.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


